COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-403-CV

IN RE JODIE WADE                                                       RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied because relator’s trial is currently

scheduled to take place within sixty days of the filing of this petition. 2

Accordingly, relator’s petition for writ of mandamus is denied as moot.




                                               LEE ANN DAUPHINOT
                                               JUSTICE

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

MCCOY, J. would request a response.

DELIVERED: November 18, 2009



   1
       … See Tex. R. App. P. 47.4.
   2
    … The trial court has informed this court that relator’s trial is scheduled to
take place on January 4, 2010.